*192ORDER
PER CURIAM.
Movant Antwone Hinton appeals the denial of his Rule 29.15 Motion to Vacate, Set Aside or Correct the Judgment or Sentence without an evidentiary hearing, relative to his convictions for the Class A felony of robbery in the first degree and the Class C felony of assault in the second degree.
The findings and conclusions of the motion court are based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).